EXHIBIT 21.1 SUPERIOR UNIFORM GROUP, INC. List of Subsidiaries As of December 31, 2012, the Registrant directly or indirectly owned the following subsidiaries: Fashion Seal Corporation Nevada Superior Office Solutions, Inc. Nevada The Office Gurus, LLC Florida SUG Holding Cayman Islands The Office Gurus, LTDA De C.V., a subsidiary of Superior Office Solutions, Inc. and Fashion Seal Corporation El Salvador The Office Masters, LTDA De C.V., a subsidiary of Superior Office Solutions, Inc. and Fashion Seal Corporation El Salvador The Office Gurus, Ltda., a wholly owned subsidiary of Superior Office Solutions, Inc. Costa Rica Scratt Kit S.R.L., a wholly owned subsidiary of Superior Office Solutions, Inc. Costa Rica Superior Sourcing, a wholly owned subsidiary of SUG Holding Cayman Islands
